In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                            ____________________
                               NO. 09-14-00219-CR
                            ____________________

                        JAMES TAYLOR JR., Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee
_______________________________________________________              ______________

                    On Appeal from the 356th District Court
                           Hardin County, Texas
                           Trial Cause No. 21666
________________________________________________________              _____________

                                      ORDER

      James Taylor Jr. filed a pro se notice of appeal but did not file an affidavit of

indigence. The trial court clerk and court reporter have notified the Court that they

have not received payment for the records. The Court finds it is necessary to

determine whether the appellant has abandoned his appeal. See Tex. R. App. P.

37.3(a)(2).

      It is, therefore, ORDERED that the appeal is ABATED and the cause is

REMANDED to the trial court for a hearing to determine whether the appellant

                                          1
desires to prosecute his appeal. If the appellant indicates that he desires to

prosecute his appeal, the trial court shall determine whether the appellant is entitled

to proceed without payment of costs. See Tex. R. App. P. 37.3(b), (c). For this

purpose the trial judge shall conduct such hearings as may be necessary, make

appropriate findings and recommendations, and prepare a record of the

proceedings. If the appellant desires to pursue his appeal and the trial court

determines that the appellant is indigent, the trial court may appoint counsel or

order the records to be prepared without charge to the appellant. See Tex. Code

Crim. Proc. Ann. art. 26.04(c) (West Supp. 2014); Tex. R. App. P. 20.2.

      The record of the hearing, including any orders and findings of the trial court

judge, shall be sent to the appellate court for filing in the above-referenced appeal.

The transcription of the court reporter’s notes from the hearing and the findings

and recommendations of the trial court judge are to be filed on or before October

20, 2014.


      ORDER ENTERED September 18, 2014.


                                                                 PER CURIAM


Before McKeithen, C.J., Horton and Johnson, JJ.


                                          2